Title: To James Madison from Hans Rudolph Saabye, 25 September 1807
From: Saabye, Hans Rudolph
To: Madison, James



Sir!
Copenhagen 25. September 1807.

I have hereby the honour of transmitting to you a copy of my last respects, and the semi annual list of american ships, passed through the Sound during the first six months of this year.  The disturbances of the war, in the north of Europe rendered trade very dull during that time, and the hope we entertained of seeing it brisk in the latter part of the year, has been totally frustrated by the unexpected and unprecedented attack of Great Britain on the peaceable Denmark.  Not expecting from this quarter the least hostile step, for which not the least plausible reason can be alledged, the troops were still in Holstein, and not a ship armed, or thought of any defence, before the greatest armada of men of war and transports, England perhaps ever fitted out, appearred on the coast of Zeeland.  It consisted of abt. 20 ships of the line, a great deal of frigates, Brigs and Bombships, and about 30000 troops, of which part came from Stralsund, where they had been sent to the assistance of the King of Sweden.  Part of this fleet going through the belts, surrounded the island, and has thus for 6 weeks cut us off from all communication whatever, and put a stop to the mails.  The commanders at first declared that they come as friends; but this soon proved to be false on the arrival of the british minister Jackson, who signified the wish of his government to have the danish fleet in depôt, untill a general Peace in Europe.  This proposal was received with the indignation that would be expected, and a means of defence preparred, which altho’ made in such haste, were so strong from the sea side, that the english in spite of their great force, did not choose to make the attack from that side.
They made several attempts to get their bomb ships so near, that they would reach the town, and co-operate with the land batteries, but they were always repulsed with considerable loss, by our gun boats, who sank one and blew up another of them.  The same resistance could not be made from the landside, not having 3000 regular troops in town, and it being impossible to get any over from Holstein or the other provinces; it was therefore necessary to refrain from any offensive plans, and even for the defence of the town, the garrison and the armed inhabitants were insufficient.
Thus the british troops landed without difficulty two danish miles from town, and after having got their artillery ashore, they began to throw batteries, and always come nearer the remparts.  The extended suburbs serving them for shelter, although that part of them nearest to town was burnt down, the guns from the remparts could not do them great harm, and they began a bombardment, which lasted without intermission 76 hours.  They not only threw shells but a prodigious quantity of red-hot balls, and a new inverted Kind of rockets were thrown into the city and particularly directed to the places where there was fire.  The engines and a great number of the working people being very much damaged thereby, the conflagration got the better of their efforts and a church and 305 houses burnt down.  Being unable to resist any longer, and the remaining part of the town being exposed to total destruction negociation began, and ended in a capitulation, in consequence of which, the fleet and sea-arsenal will be delivered to the english, who will leave the island of Zealand within six weeks.  It will take a long time for Denmark to recover from this blow, and we are yet totally ignorant about the further situation of affairs between England and Denmark, having as aforesaid not received any mails; and the capitulation being only for Copenhagen and the Island of Zealand.  With high respect I am Sir! Your most obedient Servant

H. R. Saabye

